COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
                                                                   No. 08-20-00160-CV
  IN THE INTEREST OF                             §
                                                                     Appeal from the
                                                 §
  X.E.V.,                                                           65th District Court
                                                 §
                                                               of El Paso County, Texas
  A CHILD.                                       §
                                                                   (TC# 2019DCM2502)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s judgment based on the failure to notify relevant

tribal authorities under the ICWA and remand for further proceedings consistent with this opinion.

It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no

other order with respect to costs.

       IT IS SO ORDERED THIS 23RD DAY OF NOVEMBER, 2020.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and Chew, C.J. (Senior Judge)
Chew, C.J. (Senior Judge), sitting by assignment